Name: Commission Regulation (EC) No 2204/94 of 9 September 1994 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: consumption;  agricultural policy;  plant product;  trade policy
 Date Published: nan

 10 . 9 . 94 Official Journal of the European Communities No L 236/ 13 COMMISSION REGULATION (EC) No 2204/94 of 9 September 1994 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 3134/93 (4), lays down the conditions for taking over cereals into interven ­ tion ; Whereas implementation from the 1993/94 marketing year on of the reform of the common agricultural policy in the cereals sector may lead to difficulties for producers of certain cereals in certain areas of the Community ; whereas, to lessen the impact of these mechanisms on the income of the said producers , provision should be made for exemptions from certain provisions relating to quality once again in the 1994/95 marketing year, as was done in 1993/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The text of Article 2 (4) of Regulation (EEC) No 689/92 is replaced by the following : *4. Notwithstanding paragraph 2, and for the 1994/95 marketing year :  at the request of the Member State, a decision shall be taken in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92, to fix the maximum moisture content at 15 % for cereals offered for intervention with the exception of maize and sorghum,  Greece is hereby authorized to accept into inter ­ vention consignments of durum wheat 14 % of which comprise cereal of less than standard quality in which the grain impurities reach a maximum of 7 % , with 5 % at most being other cereals,  the reduction provided for in the case of barley of a specific weight less than 65 kg/hi referred to in Annex II, Table III shall not apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 197, 30 . 7 . 1994, p. 1 . (3) OJ No L 74, 20 . 3 . 1992, p. 18 . (4) OJ No L 280 , 13 . 11 . 1993 , p . 15 .